DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9518837 in view of Xu (US 20200158530).



Claim 1 of present application
Claim 1 of present application
receiving historical lane level traffic information including a representation of a speed of travel along a respective …of a link; 
receiving traffic data for a plurality of vehicles for a region of interest comprising one or more routes, wherein the traffic data for each vehicle of the plurality of vehicles includes position data derived from a global positioning system and traffic speed data;
identifying historical traffic flow data;
receiving recent … level traffic information including a representation of a speed of travel along the respective lane of the link, wherein the recent lane level traffic information is indicative of more recent traffic conditions than traffic conditions represented by at least some of the historical … level traffic information; 
calculating real-time traffic flow data from the traffic data for one or more routes in the region;
determining a representation of a difference between representations of the speed of travel provided by the historical … level traffic information and the recent … level traffic information; and 
calculating, by a processor, a surprise factor for the one or more routes in the region of interest based on a ratio of the historical traffic flow data and the real-time traffic flow data;

generating, by the processor, a surprise traffic message based on the comparison; and transmitting, by the processor, the surprise traffic message to one or more navigation devices.


Claim 1 of U.S. Patent No. 9518837 did not disclose a respective lane. 
Xu teaches a method for identifying or receiving traffic data wherein [0062] For example, an event may be identified based on the current volume of traffic along a particular lane and/or road segment being significantly less than the historical traffic volume along the same lane and/or road segment; the current speed of traffic along a particular lane and/or road segment being significantly less than the historical traffic speed along the same lane and/or road segment; and/or the like.
Mbekeani and Xu are considered to be analogous art because they pertain to methods of providing traffic information. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a respective lane for Mbekeani’s method in order to provide more detailed information. 
Regarding claim 9, the claim is interpreted and rejected as claim 1.
Claim 1 of U.S. Patent No. 9518837 disclosed a processor;
Claim 1 of U.S. Patent No. 9518837 did not disclose at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed by the at least one processor;

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed by the at least one processor for Mbekeani’s method in order to execute the intended task. 
Regarding claim 17, the claim is interpreted and rejected as claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mbekeani (US 9251703) in view of Xu (US 20200158530).
Regarding claim 1, Mbekeani disclosed a methods of providing traffic information, comprising
receiving historical … level traffic information including a representation of a speed of travel along a respective … of a link; 
the historic traffic data record 504. Since traffic conditions depend upon the time of day, a time stamp 504(3)(2) is included. Several embodiments are contemplated with the time stamp 504(3)(2), one embodiment is to include all the various time stamps defined by a predetermined factor of the location reference code in the historic traffic record 504. For example, the historic traffic record 504 that is associated with the location reference number may include a traffic condition every 5 minutes. Aside from the time stamp, other information, such as minimum speed 504(3)(3), maximum speed 504(3)(4), and/or average speed 504(3)(5), can also be included. (col. 11, line 25-37) 
{the historic traffic data record 504 thus historical … level traffic information}
The historic data record 504 is also associated with a location reference code 504(1) and a direction 504(2) of the road segment associated with the location reference code. (col. 11, line 17-20) {road segment thus a link}
receiving recent … level traffic information including a representation of a speed of travel along the respective … of the link, wherein the recent … level traffic information is indicative of more recent traffic conditions than traffic conditions represented by at least some of the historical … level traffic information; 
Based on another embodiment, a current time and a current location of the vehicle are further obtained, wherein at least one of the current traffic data and the historic traffic data are based, at least in part, on the current time and the current location of the vehicle. (col. 2, line 20-24)
According to yet another embodiment, a memory having a data structure is provided. The data structure includes a first field having a location reference code associated with a location a traffic delta representing a difference between current traffic data and historic traffic data associated with the location reference code. In one specific embodiment, a third field having a time stamp associated with the traffic delta is further included. (col. 2, line 61- col. 3, line 2) 
{a traffic delta representing a difference between current traffic data and historic traffic data thus more recent traffic conditions than historical traffic}

determining a representation of a difference between representations of the speed of travel provided by the historical … level traffic information and the recent … level traffic information; and 
According to yet another embodiment, a memory having a data structure is provided. The data structure includes a first field having a location reference code associated with a location description on a road segment assigned by a traffic message supplier and a second field having a traffic delta representing a difference between current traffic data and historic traffic data associated with the location reference code. In one specific embodiment, a third field having a time stamp associated with the traffic delta is further included. (col. 2, line 61- col. 3, line 2) 
{a traffic delta representing a difference between current traffic data and historic traffic data thus a difference between historical level traffic information and the recent level traffic information}

identifying the … traffic surprise based upon the representation of the difference.
The apparatus includes a communication system for receiving current traffic data having a current traffic condition, a memory for storing a historic traffic database having historic traffic with a threshold. (col. 2, line 37-48) {with a threshold thus traffic surprise}
Mbekeani did not disclose a respective lane;
Xu teaches a method for identifying or receiving traffic data wherein [0062] For example, an event may be identified based on the current volume of traffic along a particular lane and/or road segment being significantly less than the historical traffic volume along the same lane and/or road segment; the current speed of traffic along a particular lane and/or road segment being significantly less than the historical traffic speed along the same lane and/or road segment; and/or the like.
Mbekeani and Xu are considered to be analogous art because they pertain to methods of providing traffic information. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a respective lane for Mbekeani’s method in order to provide more detailed information.
Regarding claim 2, Mbekeani disclosed further Furthermore, a predefined threshold 504(3)(8) may also be included as a tolerance factor for the deviation between the current traffic conditions and the historic traffic conditions. In an alternative embodiment, the threshold 504(3)(8) may also be dynamically generated by an algorithm in the central facility 200 or the navigation system 202. In this case, a threshold 504(3)(2) may be excluded from the historic traffic data record 504. In the various embodiments, the threshold 504(3)(8) may be a predefined constant value, a minimum value, a maximum value, an average value, a median value, a variance, and an auto covariance. These and other embodiments are again contemplated and readily appreciated by a skilled artisan, and thus, they are within the scope of the various embodiments shown. (col. 11, ln 45-57)
wherein the traffic delta is selected when a difference between the current traffic data and the historic traffic data exceeds a threshold, wherein the threshold is variable and dependent on a speed of the current traffic; (claim 7)
Regarding claim 3, Mbekeani disclosed further that In various embodiments, the traffic delta corresponds in a predetermined way with a threshold when there is a difference between the traffic delta and the threshold, the traffic delta being greater than the threshold, the traffic delta being less than the threshold, the traffic delta being at least equal to the threshold, and/or the traffic delta being within a range of the threshold. (col. 3, ln 14-20)
Regarding claim 5, Mbekeani disclosed further wherein the traffic program compares the current traffic data with the historic traffic data to provide a traffic delta and generates a traffic message having the current traffic condition for transmission on the navigation system when the traffic delta corresponds in a predetermined way with a threshold. (col. 2, line 43-48)
Regarding claim 6, Mbekeani disclosed further A determination 714 is made as to whether the traffic delta is within a predefined threshold. If the traffic delta is within the predefined threshold, a traffic message is generated 716 with either the current traffic data or the traffic delta, depending upon the choice of implementation. This traffic message is then provided 718 for broadcast to users of the navigation system. (col. 17, ln 2-9) {broadcast to users thus published}
Regarding claim 8, Mbekeani disclosed further According to another embodiment, the current traffic data is further saved to the historic traffic database. For one embodiment, a time associated with the time stamp. (col. 2, ln 2-5)
Regarding claim 9, the claim is interpreted and rejected as claim 1.
Mbekeani did not disclose at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed by the at least one processor;
Xu teaches further [0008] According to another aspect of the present invention, an apparatus is provided. In an example embodiment, the apparatus comprises at least one processor, at least one non-transitory memory storing computer program code;
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed by the at least one processor for Mbekeani’s method in order to execute the intended task. 
Regarding claim 10, the claim is interpreted and rejected as claim 2.
Regarding claim 11, the claim is interpreted and rejected as claim 3.
Regarding claim 13, the claim is interpreted and rejected as claim 5.
Regarding claim 14, the claim is interpreted and rejected as claim 6.
Regarding claim 16, the claim is interpreted and rejected as claim 8.
Regarding claim 17, the claim is interpreted and rejected as claim 9.
Regarding claim 18, the claim is interpreted and rejected as claim 2.
Regarding claim 19, the claim is interpreted and rejected as claim 3.


Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mbekeani (US 9251703) in view of Xu (US 20200158530), in view of Fowe (US 20160153804).
Regarding claim 4, Mbekeani did not disclose wherein the representation of the difference comprises a difference in the speed of travel provided by the historical lane level traffic information and the recent lane level traffic information as a percentage of the speed of travel provided by the historical lane level traffic information.
Fowe teaches a method for monitoring traffic wherein [0005] Systems, methods, and apparatuses are described for monitoring and visualizing traffic surprises. Traffic data is received for a region of interest comprising one or more routes. A surprise factor may be calculated for one or more routes in the region of interest based on a ratio of historical traffic data and real-time traffic data. A comparison may be performed of the surprise factor to at least one threshold. A surprise traffic message may be generated based on the comparison. {a ratio thus a form of a percentage}
Mbekeani and Fowe are considered to be analogous art because they pertain to methods of monitoring traffic. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the representation of the difference comprises a difference in the speed of travel provided by the historical lane level traffic information and the recent lane level traffic information as a percentage of the speed of travel provided by the historical lane level traffic information for Mbekeani’s method as an alternative embodiment.
Regarding claim 12, the claim is interpreted and rejected as claim 4.
Regarding claim 20, the claim is interpreted and rejected as claim 4.

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mbekeani (US 9251703) in view of Xu (US 20200158530), in view of Kroeller (US 20170146353)
Regarding claim 7, Mbekeani did not disclose further comprising causing provision of the representation of the difference between representations of the speed of travel provided by the historical lane level traffic information and the recent lane level traffic information for use as a routing cost by a routing algorithm.
Kroeller teaches a method for providing traffic notifications In one example embodiment, the computation platform 109 may predict up to three likely routes using the route prediction algorithm, { the route prediction algorithm thus a routing algorithm }
wherein determining current or predicted traffic information for one or more segments of the at least one predicted route based, at least in part, on the predictive model; initiating a comparison of the current or predicted traffic information against historical traffic information to determine one or more noticeable segments from among the one or more segments of the at least one predicted route; and determining the one or more traffic events based, at least in part, on the one or more noticeable segments. (claim 7)
wherein the comparison of the current or predicted traffic information against historical traffic information is based, at least in part, on at least one difference threshold value, wherein the predictive model is a probabilistic model of which route is to be travelled by the vehicle when and at what speed. (claim 8) {predictive model is a probabilistic model of which route thus for use as a routing cost}
Mbekeani and Kroeller are considered to be analogous art because they pertain to methods of monitoring traffic. Therefore, it would have been obvious to one of ordinary skills in 
Regarding claim 15, the claim is interpreted and rejected as claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685